Title: From Thomas Jefferson to George Jefferson, 10 February 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Feb. 10. 05.
                  
                  I intended by yesterday evening’s post to have sent you the treasurer’s draught on mr Gibbons for 600. D. but unfortunately on calling at mr Gallatin’s office, he had left it. I called on him to-day, but it being Sunday, the draught cannot be procured till tomorrow. it shall certainly go by the post which leaves this tomorrow evening & consequently will get to hand 24. hours after this is recieved by you. I am sorry these accidents should pinch us so much in time. my note to Brown & co. is for 416. D. payable on the 14th. inst. in Richmond.
                  The pipe of wine you mention as arrived at Richmond is from Cadiz. another from Lisbon will shortly go on to Richmond. both to be forwarded to Monticello by faithful boatmen. Will you be so good as to engage my hams from Colo. Macon to be forwarded here as early as their situation will admit. it is of great consequence that we should recieve them before the fly comes about to deposit it’s egg in them. we have every year suffered great loss among them from this circumstance. on their arrival here they are each put into a linen bag which secures them if they have not been already touched. it would be a considerable security if they could come packed in hogsheads or casks.   I have promised mr Madison to pay in Richmond his subscription to the Enquirer. will you be so good as to do it, & inform me of the sum, charging my account with it at the same time. Accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               